DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2021/0068276 in view of Araki et al. US Pub 2021/0144871.
Regarding claim 1, Kim teaches, 
A display device (figs. 1-3, 6b-c, 8b-c) comprising: 
a display panel (element 110, Figs 1-3) comprising a folding area (fig 2, shows element FR being the folding area) and a non-folding area (fig. 2, non-folding area, UFR) which is adjacent to the folding area along a first direction; and 
a plate (element 120, Figure 3, 6b-c, 8b-c) which faces the display panel, the plate comprising a first surface (figures 6c, and 8c, the bottom of plate 120) facing the display panel and a second surface (figures 6c, and 8c, the top of plate 120) which is opposite to the first surface; and 
a pattern hole (as seen in figures 6c-8c, pattern holes provided, similar to present application, which correspond to the folding area) which is defined in the plate and corresponding to the folding area of the display panel,
wherein the pattern hole is defined by: 
	a side surface of the plate (figures 6b-c and 8b-c, shows the side surface similar to element 610c of present application); and 
Kim teaches various different shapes can be used as the hole pattern, since in figures 6c a rectangular/square like hole is illustrated and in figure 8c, a wedge like opening is illustrated. 
Kim does not teach wherein the pattern hole is defined by: 
a side surface of the plate; and 
a first inclined surface of the plate which connects the first surface and the side surface to each other, wherein
	 with respect to the first surface, the first inclined surface forms a first angle and the side surface forms a second angle, and the first angle of the first inclined surface with respect to the first surface is different from the second angle of the side surface with respect to the first surface.
However, changing the shape of the hole pattern is not new. 
Araki in similar field of display device teaches a pattern that represents octagon (figures 7a-d), similar to present application's figure 6, such that the pattern hole is defined by a side surface of the plate (figure 7b, the side surface on the left side) and a first inclined surface (the inclined shape closest to 45(2) in figure 7b) of the plate which connects the first surface and the side surface to each other (first surface being the bottom horizontal in figure 7b, closest to 45(2)), the first inclined surface forms a first angle (annotated AG1, in figure 7b) and the side surface forms a second angle (the two angles are provided in the annotated drawing, annotated AG2), and the first angle of the first inclined surface with respect to the first surface is different (as seen in figure 7b, the angles are different, similar to the present application) from the second angle of the side surface with respect to the first surface. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pattern holes of Kim such that they are octagon shape as taught by Araki such modification will ensure that the display device is bend only at desired angled and by changing the shape the bending process can be finely and more smoothly conducted (paragraph 102 and 103 of Araki).


    PNG
    media_image1.png
    480
    616
    media_image1.png
    Greyscale

Regarding claim 2, Kim as modified by Araki teaches,
Wherein the first angle of the first inclined surface with respect to the first surface is greater than the second angle of the side surface with respect to the first surface (as seen in the annotated drawing the angles are same as the present application, thus the first angle is greater than the second angle, since first angle is obtuse angle and the second angle is approximately 90 degrees). 
Regarding claim 3, Kim as modified by Araki teaches,
Wherein the pattern hole comprises along the first direction: 
A first width at the side surface of the plate (as seen in figure 8c of Kim the first width is the width between two adjacent 325, however, the modification will render the shape of Araki as taught in claim 1), and
A second width (the modified structure of as described in claim 1 such that figure 6c and/or 8c is octagon shape, thus the inclined surface is where the second width is placed; furthermore the combination is such that it represents figure 6c of Kim such that this is similar to figure 6 of present application, elements 611aT and 611bT)  at the first inclined surface of the plate wherein the first width is equal to or smaller than the second width. 
Regarding claim 4, Kim as modified by Araki teaches,
Wherein the first width of the pattern hole at the side surface of the plate is constant (since the modified structure of Kim as modified by Araki is octagon, similar to figure 6 of present application, the side surface has a constant width since it is not inclined). 
Regarding claim 5, 
Kim as modified by Araki teaches the first width of the pattern hole at the side surface of the plate is in a range of some value (as taught by claim 4). 
Kim as modified by Araki does not explicitly teach the first width of the pattern hole at the side surface of the plate is in a range from about 100 micrometers to about 200 micrometers. 
It would have been obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to  have the first width of the pattern hole at the side surface of the plate in the range of 100 micrometer to about 200 micrometer, since such modification of thickness will ensure the desired level of motion and bendability of the display device, furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). MPEP2144.04(IV)(A)
Regarding claim 6, Kim as modified by Araki teaches,
wherein the second width of the pattern hole at the first inclined surface of the plate increases as a distance from the side surface increases (figures 6c and 8c of Kim as modified by Araki teaches the second width as described in claim 3, such that the inclined surface as taught by Araki is provided thus the second width increases as distance from the side surface increases, similar to 611bT of present application).
Regarding claim 7, Kim as modified by Araki teaches,
wherein the first angle of the first inclined surface with respect to the first surface is in a range from about 120 degrees to about 150 degrees (the modified structure of Kim as modified by Araki as taught in claim 1 such that the first angle (annotated drawing), is similar to AG1 angle of the present application thus the angle of the first angle is between about 120 and 150, also the emphasis added on the term "about").
Regarding claim 8, Kim as modified by Araki teaches,
 wherein the plate faces both the folding area and the non-folding area and has a continuous shape (element 120 of Kim has a continuous shape, figure 3, 6b, 8b).
Regarding claim 9, Kim as modified by Araki teaches,
wherein the pattern hole is further defined by a second inclined surface (Annotated figure 7b, such that the second inclined surface is indicated which is similar to the present application's figure 6) of the plate which connects the second surface and the side surface to each other, with respect to the second surface, the second inclined surface forms a third angle (the third angle between second inclined surface and the second surface) and the side surface forms a fourth angle (fourth angle being between the second surface and the side surface), and the third angle of the second inclined surface with respect to the second surface is different (as seen in figure 7b, the angles are different, similar to the present application) ) from the fourth angle of the side surface with respect to the second surface.
Regarding claim 10, Kim as modified by Araki teaches,
wherein within the pattern hole which is defined by the first inclined surface and the second inclined surface (as taught in claim 9 and 1), the third angle of the second inclined surface with respect to the second surface is both: 
greater than the fourth angle of the side surface with respect to the second surface (the modified structure of Kim such that the pattern hole is octagon shape similar to present application, such that the third angle is greater than the fourth angle), and 
equal to the first angle of the first inclined surface with respect to the first surface (as seen in figure 7b of Araki, the shape is octagon, thus the first angle and the third angles are same angle (i.e. equal to)).  
Regarding claim 11, Kim as modified by Araki teaches,
wherein the pattern hole comprises along the first direction: a first width at the side surface which is constant (since the modified structure of Kim as modified by Araki is octagon, similar to figure 6 of present application, the side surface has a constant width since it is not incline), a second width at the first inclined surface which increases as a distance from the side surface increases (figures 6c and 8c of Kim as modified by Araki teaches the second width as described in claim 3, such that the inclined surface as taught by Araki is provided thus the second width increases as distance from the side surface increases, similar to 611bT of present application), and a third width (figures 6c and 8c of Kim as modified by Araki teaches the third width as described in claim 3, such that the inclined surface as taught by Araki is provided thus the third width increases as distance from the side surface increases, similar to 611cT of present application) at the second inclined surface which increases as a distance from the side surface increases.
Regarding claim 12, Kim as modified by Araki teaches,
Wherein the second inclined surface forms an internal angle with the second surface which is an obtuse angle (as seen in the annotated drawing the AG3 of the annotated drawing is similar to the AG3 of present application such that this creates an obtuse angle).
Regarding claim 13, Kim as modified by Araki teaches,
further comprising a protective film (Kim figure 3, element 140 and/or element 160 is considered the protective film such that the plate (120) with pattern hole is placed between the protective film and the display panel) which faces the display panel with the pattern hole of the plate therebetween and corresponds to the folding area of the display panel (figure 3).
Regarding claim 14, Kim as modified by Araki teaches,
wherein the first surface of the plate is closer to the protective film than the second surface (as seen in figure 3, the first surface bottom of element 120 is close to 140 and/or 160), and the first inclined surface forms an internal angle with the first surface which is an obtuse angle (as provided in the annotated drawing, the first/internal angle is formed between the first surface and the first surface such that this is obtuse angle, similar to present application's AG1 as seen in figure 6 and described in paragraph 113 of present application's publication).
Regarding claim 15, Kim teaches, 
A display device (figs. 1-3, 6b-c, 8b-c) comprising: 
a display panel (element 110, figures 1-3) comprising a folding area (fig 2, shows element FR being the folding area) at which the display panel is foldable; 
a plate (element 120, Figure 3, 6b-c, 8b-c) which faces the folding area of the display panel, 
the plate defining: 
a first surface (figures 6c, and 8c, the bottom of plate 120) and a second surface (figures 6c, and 8c, the top of plate 120) which is opposite to the first surface; 
a plurality of pattern holes (as seen in figures 6c-8c, pattern holes provided, similar to present application, which correspond to the folding area) corresponding to the folding area; and 
an inner side surface (figures 6c and 8c, the side wall extending from the first surface) extending from the first surface and defining each of the plurality of pattern holes (as seen in figures 6c-8c, pattern holes provided, similar to present application, which correspond to the folding area); 
a protective film (Kim figure 3, element 140 and/or element 160 is considered the protective film such that the plate (120) with pattern hole is placed between the protective film and the display panel) facing the display panel with the folding area of the plate therebetween; 
Kim teaches various different shapes can be used as the hole pattern, since in figures 6c a rectangular/square like hole is illustrated and in figure 8c, a wedge like opening is illustrated. 
Kim does not teach, the inner side surface comprising: a chamfered portion of the plate extended from the first surface; and 
a side surface of the plate extended from the chamfered portion in a direction away from the first surface.
Araki in similar field of display device teaches a pattern that represents octagon (figures 7a-d), similar to present application's figure 6, such that the inner side surface defining each of the plurality of pattern holes, the inner side surface comprising a chamfered portion  (the slanted portion of Araki Is considered the chamfered, and in the annotated drawing this is consider the first inclined, similar to present application) of the plate extended from the first surface; and a side surface (side surface being the side surface indicated in the annotated drawing above under claim 1) of the plate extended from the chamfered portion in a direction away from the first surface. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inner side surface/ pattern holes of Kim such that they are octagon shape as taught by Araki such modification will ensure that the display device is bend only at desired angled and by changing the shape the bending process can be finely and more smoothly conducted (paragraph 102 and 103 of Araki). 
Regarding claim 16, Kim as modified by Araki teaches,
wherein the chamfered portion of the plate forms a first angle (as seen in the annotated drawing, labeled as AG1, figure 7b of Araki) with respect to the first surface, the side surface of the plate forms a second angle (the modified structure of Kim as taught by Araki such that annotated drawing figure 7b of Araki shows the second angle labeled AG2) with respect to the first surface, and the second angle is smaller than the first angle (as seen in the annotated drawing the angles are same as the present application, thus the second angle is smaller than the first angle, since first angle is obtuse angle and the second angle is approximately 90 degrees).
Regarding claim 17, Kim as modified by Araki teaches,
wherein each of the plurality of pattern holes comprises: a first width at the side surface of the plate (as seen in figure 8c of Kim the first width is the width between two adjacent 325, however, the modification will render the shape of Araki as taught in claim 1 and 9), and a second width (the modified structure of as described in claim 1 such that figure 6c and/or 8c is octagon shape, thus the inclined surface is where the second width is placed; furthermore the combination is such that it represents figure 6c of Kim such that this is similar to figure 6 of present application, elements 611aT and 611bT) at the chamfered portion of the plate which is different from the first width and is constant (figure 8c of Kim as modified by the shape of Araki as highlighted in claim 1 and 9, constant here is constantly increasing or any one point on the incline).
Regarding claim 18, Kim as modified by Araki teaches,
wherein each of the plurality of pattern holes further comprises the second width which increases as a distance from the side surface increases (figures 6c and 8c of Kim as modified by Araki teaches the second width as described in claims 3 and 17, such that the inclined surface as taught by Araki is provided thus the second width increases as distance from the side surface increases, similar to 611bT of present application).
Regarding claim 19, Kim as modified by Araki teaches,
Wherein each of the plurality of pattern holes further comprises the second width equal to or greater than the first width (Figures 6c as modified by Araki figure 7b, the second width is greater than the first width since the second width is based on the inclined wall, similar to present application). 
Regarding claim 20, Kim as modified by Araki teaches,
Wherein the first surface of the plate is closer to the protective film than the second surface of the plate  (as seen in figure 3, the first surface bottom of element 120 is close to 140 and/or 160), and the chamfered portion of the plate forms an internal angle with the first surface of the plate which is an obtuse angle (as provided in the annotated drawing, the first/internal angle is formed between the first surface and the first surface such that this is obtuse angle, similar to present application's AG1 as seen in figure 6 and described in paragraph 113 of present application's publication).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US Pub 20200319672- teaches display device comprising display panel and a plate (fig 4a, 450) and pattern holes (figure 7G), such that the pattern holes are octagon shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841